Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 and 16-24 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims   10-23 of copending Application No. 17/531649 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
         
Instant Application sn#17/841491                  Copending Application SN#17/531649
1. A testing device for testing a device under test (DUT), said testing device comprising: an active thermal interposer device for use in testing said DUT and for coupling with a thermal controller, said active thermal interposer device comprising: a first surface and a second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across the second surface operable to be controlled by the thermal controller to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said second surface of said body layer is disposed adjacent to said DUT during testing of said DUT; and a thermal head for coupling to the thermal controller and operable to interface with said active thermal interposer device during said testing, said thermal head comprising: said cold plate; and an insulation cover for insulating said cold plate.  
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
2. The testing device of Claim 1, wherein said insulation cover comprises an injection port operable to reduce condensation from said cold plate during said testing.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 3. The testing device of Claim 1, further comprising a system of liquid cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 4. The testing device of Claim 1, further comprising a system of gaseous cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 5. The testing device of Claim 1, further comprising a phase-change cooling system to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 6. The testing device of Claim 1, further comprising a thermal interface material layer disposed between said active thermal interposer device and said cold plate, said thermal interface material layer operable to couple thermal energy from said active thermal interposer device to said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 7. The testing device of Claim 6 wherein said thermal interface material layer comprises a plurality of cutouts configured to restrict a pick and place handler from adhering to said thermal interface material layer.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 8. The testing device of Claim 1, wherein said plurality of heating zones comprise resistive heaters.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 9. The testing device of Claim 1, wherein said plurality of heating zones comprise a Peltier device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 17. A testing arrangement for testing a device under test (DUT), wherein said arrangement comprising: a socket device for containing said DUT and for interfacing with a load board; an active thermal interposer device for use in testing said DUT, said active thermal interposer device comprises: a first surface and the second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across the second surface of said body layer operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-05C02US ACM/FAN52CONFIDENTIAL a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said active thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller comprising firmware operable to perform thermal regulation during testing of said DUT.  
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 18. The testing arrangement of Claim 17, wherein said firmware is operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of said active thermal interposer device for each heating zone thereof using respective resistance temperature detectors; obtain third temperatures of each area of the DUT provided the DUT is active and circuitry on the load board is operable to collect a junction temperature for each area of the DUT; based on the first temperatures, perform an outer slower control loop to regulate a fan speed (for air control) or a fluid regulation valve (for liquid/refrigerant control) of the cold plate; and AATS-0108-05C02US ACM/FAN53CONFIDENTIAL based on the second and third temperatures, perform an inner faster control loop to regulate heater control / Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 19. The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a thermocouple.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 20. The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 21. A testing arrangement for testing an electronic device under test (DUT), said arrangement comprising: a socket device for securing said DUT and for interfacing with a load board; a stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and a second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across the second surface, and operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is AATS-0108-05C02US ACM/FAN54CONFIDENTIAL inserted into said socket and said second surface is disposed adjacent to said DUT; a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; a thermal controller for coupling with said active thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller comprising firmware operable to perform thermal regulation during testing of said DUT; and a thermal interface material layer disposed between said active thermal interposer device and said cold plate for coupling thermal energy from said active thermal interposer device to said cold plate.  
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 22. The testing arrangement of Claim 21, wherein said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof; obtain third temperatures of each area of the DUT; based on the first temperatures, perform a first control loop to regulate one of: a fan speed; and a fluid regulation valve of the cold plate; and AATS-0108-05C02US ACM/FAN55CONFIDENTIAL based on the second and third temperatures, perform a second control loop to regulate one of: heater control; and Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 23. The testing arrangement of Claim 22 wherein said temperature sensor of said cold plate comprises a thermocouple.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 
24. The testing arrangement of Claim 22 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.
10. (currently amended) A testing device for testing a system-in-package device under test (DUT), said device comprising: a stand-alone active thermal interposer device for use in testing said DUT and for coupling with a thermal controller, said active thermal interposer device comprising: a first surface and a second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface said plurality of heating zones operable to be controlled by a thermal controller to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said second surface is disposed adjacent to an interface surface of said DUT during testing of said DUT; and a thermal head for coupling to the thermal controller and operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising: said cold plate; and AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.2 Group Art Unit: 2867an insulation cover for insulating said cold plate, wherein said insulation cover comprises an injection port for reducing condensation from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 11. (original)The testing device of Claim 10 further comprising a system of liquid cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 12. (original)The testing device of Claim 10 further comprising a system of gaseous cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 13. (currently amended) The testing device of Claim 10 further comprising a phase-change to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 14. (original)A testing device according to Claim 10 further comprising a thermal interface material layer disposed between said active thermal interposer device and said cold plate for coupling thermal energy from said active thermal interposer device to said cold plate.


15. (original)A testing device according to Claim 14 wherein said thermal interface material layer comprises a plurality of cutouts configured to prevent a pick and place handler from adhering to said thermal interface material layer.  
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 16. (original)A testing device according to Claim 10 wherein said plurality of heating zones comprise a resistive heater.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 17. (original)A testing device according to Claim 10 wherein said plurality of heating zones comprise a Peltier device.



18. (currently amended) A testing arrangement for testing a system-in- package device under test (DUT), said arrangement comprising: a socket device for containing said DUT and for interfacing with a stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface said plurality of heating zones operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.4 Group Art Unit: 2867a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller comprising firmware operable to perform thermal regulation during testing of said DUT, said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof using respective resistance temperature detectors; obtain third temperatures of each area of the DUT provided the DUT is active and circuitry on the is operable to collect a junction temperature for each area of the DUT; based on the first temperatures, perform an outer slower loop to regulate a fan speed (for air control) or a fluid regulation valve (for liquid/refrigerant control) of the cold plate; and based on the second and third temperatures, perform an inner faster loop to regulate heater control / Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 
19. (original)The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a thermocouple.


20. (original)The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 21. (currently amended) A testing arrangement for testing an electronic device under test (DUT), said arrangement comprising: a socket device for securing said DUT and for interfacing with a a stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface , and operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.6 Group Art Unit: 2867a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller operable to perform thermal regulation during testing of said DUT, said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof; obtain third temperatures of each area of the DUT; based on the first temperatures, perform a first loop to regulate one of: a fan speed; and a fluid regulation valve of the cold plate; and based on the second and third temperatures, perform a second loop to regulate one of: heater control; and Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 






22. (previously presented)The testing arrangement of Claim 21 wherein said temperature sensor of said cold plate comprises a thermocouple.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 23. (previously presented)The testing arrangement of Claim 21 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.


	As to claims 10-11, claims 10-17 of Copending Application sn#17/531,649 disclose the test device as mentioned previously . However, Claims 10-17 do not explicitly mention about  “wherein said plurality of heating zones comprises at least one heating zone as recited in claim 10 and “  wherein said active thermal interposer device is customized for a type of said DUT as recited in claim 11. However, it is well-known in the art that the plurality of heating zone inherently has to have at least one heating zone and the thermal interposer device inherently has to be customize for a particular type of the device under test (DUT) for an accurate test performance.
	As to claim 16, claim 16 of Copending Application sn#17/531,649 teaches  the plurality of heating zones comprise a resistive heater. However, since he term cartridge heater is a board term and it does not have specific structure different from the resistive heater, therefore the resistive heater  is qualified as  the cartridge heater.   

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14  is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  16 of copending Application No.  SN#17/531649 in view of  Keehret et al (PG-PUB#20070041160 A1).
As to claim 14, claim 11 of copending Application No.  SN#17/531649 teaches a system of liquid cooling to remove heat from said cold plate but does not mention about the liquid cooling comprises glycol.
Kehret et al teach the use of Glycol as a liquid cooling is well-known in the art.
It would have been obvious for one of ordinary skill in the art to provide glycol as taught by Kehet al as a well-known liquid cooling to the cold plate in claim 11 for the purpose of removing heat from the cold plate of claim 11. 
 This is a provisional nonstatutory double patenting rejection.
Claims 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the active thermal interposer device comprises a base layer of aluminum nitride (AIN) with tungsten traces as recited in claim 12 and in combined with other claimed elements as recited in claim 1.
The prior art does not teach the active thermal interposer device comprises a base layer of aluminum nitride (AIN) with molybdenum traces as recited in claim 13 and in combined with other claimed elements as recited in claim 1.
The prior art does not teach a plurality of heating zones comprise resistive traces disposed on a ceramic substrate as recited in claim 15 and in combined with other claimed elements as recited in claim 1.
Applicant's arguments filed on 11/21/2022 have been fully considered but they are not persuasive. 
It appears that Applicants have not address the provisionally rejections of claims 1-11 and 17-24 under 35 USC 101 as claiming the same invention as that of claims 10-23 of copending Application N0. 17/531,649. Therefore the rejections of these claims claims 1-11 and 17-24 still valid and a Terminal disclaimer would not overcome the A statutory type (35 U.S.C. 101) double patenting rejection of 1-11nand 17-24.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chan et al (Pat# 11,454,666) disclose Thermal Test Head For An Integrated Circuit Device.
Ranganathan et al (Pat# 11,493,551) disclose Integrated Test Cell Using Active Thermal Interposer (ATI) With Parallel Socket Actuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2858